EXHIBIT 10.29
THIS THIRD AMENDMENT AGREEMENT is dated and effective as of the 1st day of
January, 2011
B E T W E E N:
ANIXTER CANADA INC.
a corporation amalgamated under the laws of Canada
as Borrower
- and -
THE GUARANTORS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT
as Guarantors
- and -
THE LENDERS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT
as Lenders
- and -
THE BANK OF NOVA SCOTIA
a bank to which the Bank Act (Canada) applies,
in its capacity as administrative agent hereunder
as Administrative Agent
RECITALS:

A.   The Borrower, the Guarantors, the Agent and the Lenders are parties to a
Credit Agreement dated as of November 18, 2005, as amended by a First Amendment
Agreement dated as of July 5, 2007 and a Second Amendment Agreement dated as of
July 31, 2009 (as amended, the “Existing Credit Agreement”).   B.   The Borrower
and the Guarantors entered into a series of reorganization transactions (the
“Reorganization”) described in the steps memorandum dated December 20, 2010 (the
“Steps Memo”), a copy of which is attached at Appendix A.   C.   Pursuant to the
Reorganization, Anixter Canada Inc. (the Borrower under the Existing Credit
Agreement) amalgamated with Anixter Canco Inc. (a corporation incorporated under
the laws of Canada) to continue as Anixter Canada Inc. (the “Amalgamation”).  
D.   Pursuant to the Reorganization, the Borrower issued certain subordinated
debt to its Affiliates Eurofin B.V. and XpressConnect Supply Inc.

 



--------------------------------------------------------------------------------



 



- 2 -

E.   The Agent, the Borrower, XpressConnect Supply Inc. and others have entered
into an intercreditor agreement relating to, among other things, the
subordination of such subordinated debt.   F.   The Borrower and the Lenders
have agreed to certain amendments to the terms and conditions of the Existing
Credit Agreement resulting from the Reorganization and such issuance of
subordinated debt and the parties are entering into this Third Amendment
Agreement to give effect thereto and to the other matters set forth herein.

          NOW THEREFORE in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
Section 1 — Amendment to Definitions

  (a)   The following definition is added as Section 1.1.2.1

  1.1.2.1   “Adjusted Consolidated Basis” means, in respect of any fiscal period
of the Borrower ending on or after December 31, 2010, the results of operations
and financial position of the Borrower on a consolidated basis in accordance
with GAAP but excluding the results of operations and financial position of
Anixter Mexico Holdings LLC, Eurinvest Coöperatief U.A. and Anixter Canadian
Holdings ULC and each of their respective Subsidiaries.

  (b)   The following definition is added as Section 1.1.69.1:

  1.1.69.1   “Intercompany Notes” means:

  (a)   the subordinated promissory note dated as of December 31, 2010 made by
Anixter Canco Inc. in favour of Anixter Eurofin B.V. in the principal amount of
Cdn $125,700,000, as assigned by Anixter Eurofin B.V. to and in favour of
XpressConnect Supply Inc. (the “Eurofin Subordinate Note”); and     (b)   the
subordinated promissory note dated as of December 31, 2010 made by Anixter Canco
Inc. in favour of XpressConnect Supply Inc. in the principal amount of Cdn
$71,600,000 (the “Direct Subordinate Note”).

  (c)   The following definition is added as Section 1.1.122.1:

  1.1.122.1   “Subordinate Debt Documents” means:

  (a)   the Eurofin Subordinate Note;

 



--------------------------------------------------------------------------------



 



- 3 -

  (b)   the Contribution Agreement made as of December 31, 2010 between
XpressConnect Supply Inc. and Anixter U.S. LLC relating to the Eurofin
Subordinate Note;     (c)   the Forward Subscription and Purchase Agreement made
as of the 31st day of December 2010 between Anixter U.S. LLC, and Anixter Canco
Inc., a predecessor by amalgamation of the Anixter Canada relating to the
Eurofin Subordinate Note;     (d)   the Direct Subordinate Note;     (e)   the
Contribution Agreement made as of December 31, 2010 between XpressConnect Supply
Inc. and Anixter U.S. LLC relating to the Direct Subordinate Note; and     (f)  
the Forward Subscription and Purchase Agreement made as of the 31st day of
December 2010 between Anixter U.S. LLC, and Anixter Canco Inc., a predecessor by
amalgamation of the Anixter Canada relating to the Direct Subordinate Note.

  (d)   Section 1.1.127 of the Existing Credit Agreement is deleted and replaced
with the following provision:

  1.1.127   “Total Debt” means, at any time, the aggregate, without duplication,
of all Debt of the Borrower determined on an Adjusted Consolidated Basis.

  (e)   Section 1.1.128 of the Existing Credit Agreement is deleted and replaced
with the following provision with effect from and after December 31, 2010:

  1.1.128   “Total Leverage Ratio” means, at any time, the ratio calculated by
dividing (a) Total Debt (excluding the amount of the Intercompany Notes) at that
time by (b) EBITDA for the Borrower’s four most recently completed fiscal
quarters determined on an Adjusted Consolidated Basis, provided that, for the
purposes of calculating the Total Leverage Ratio, EBITDA shall be calculated on
a pro forma basis (in accordance with Article 11 of Regulation S-X of the
Securities and Exchange Commission) to the extent necessary to give effect to
(i) any acquisition made by the Borrower during such period (without giving
effect to any increase in EBITDA reflecting projected synergies resulting from
such acquisition) so long as, and to the extent that, (X) the Borrower delivers
to the Agent (which shall promptly deliver to each Lender) a summary in
reasonable detail of the assumptions underlying, and the calculations made, in
computing EBITDA on a pro forma basis, and (Y) the Required Lenders do not
object to such assumptions and/or calculations within 10 Business Days after
receipt thereof, and (ii) any

 



--------------------------------------------------------------------------------



 



- 4 -

      divestiture of a Subsidiary, division or other operating unit made during
such period.

Section 2 — Amendment to Reporting and Notice Requirements

  (a)   Section 7.3(1)(a) of the Credit Agreement is deleted and replaced with
the following provision:

  7.3(1)(a)   The Borrower shall, as soon as practicable and in any event within
45 days of the end of each of its fiscal quarters (excluding the fourth fiscal
quarter), cause to be prepared and delivered to the Agent (with sufficient
copies for each of the Lenders), its interim unaudited financial statements as
at the end of such quarter, prepared on an Adjusted Consolidated Basis;

  (b)   Section 7.3(1)(b) of the Credit Agreement is deleted and replaced with
the following provision:

  7.3(1)(b)   The Borrower shall, as soon as practicable and in any event within
120 days after the end of each of its fiscal years, prepare and deliver to the
Agent (with sufficient copies for each of the Lenders), its unaudited annual
financial statements, prepared on an Adjusted Consolidated Basis.

Section 3 — Amendments to Events of Default

  (a)   The following provision is added at Section 8.1(m.1)

  8.1(m.1)   there occurs a default under any of the Subordinate Debt Documents
(howsoever defined or described therein) and such default is not corrected or
otherwise remedied by the earliest to occur of (i) 30 days after the Borrower or
another Obligor becomes aware of such default, (ii) 30 days after the Borrower
gives notice to the Agent of such default, and (iii) in the event that no notice
of such default has been given to the Agent, the Agent becoming aware of such
default.

Section 4 — Amended Schedule to the Credit Agreement
          Schedule F of the Existing Credit Agreement is deleted and replaced
with Schedule F attached.
Section 5 — Conditions Precedent to Effectiveness of this Third Amendment
Agreement
          This Third Amendment Agreement shall become binding on the Lenders
only upon satisfaction of the following conditions precedent:

  (a)   execution and delivery of this Third Amendment Agreement (and all other
Loan Documents contemplated by this Third Amendment Agreement) by each of the
Borrower and the Guarantors;

 



--------------------------------------------------------------------------------



 



- 5 -

  (b)   execution and delivery of this Third Amendment Agreement by the Lenders
(and all other Loan Documents contemplated by this Third Amendment Agreement, to
the extent applicable) in accordance with Section 9.2 of the Existing Credit
Agreement;     (c)   execution and delivery of an agreement by WireXpress Ltd.
in the form of Exhibit A to the guaranty executed by the Guarantors;     (d)  
execution and delivery of an intercreditor agreement in form satisfactory to the
Agent and the Lenders providing for the subordination of the Intercompany Notes;
    (e)   delivery of a certified copy of each Subordinate Debt Document;    
(f)   evidence satisfactory to the Agent that the transactions contemplated by
the Reorganization are permitted under the U.S. Credit Agreement;     (g)   no
Event of Default or Pending Event of Default having occurred and being
continuing as at the date of satisfaction of all of the foregoing conditions
precedent; and     (h)   the Agent having received such legal opinions,
corporate resolutions, incumbency and other certificates of each of the Borrower
and the Guarantors as the Agent may reasonably request in connection with Third
Amendment Agreement and the transactions contemplated hereby.

Section 6 — New Guarantors

  (a)   WireXpress Ltd. acknowledges and agrees to the terms of the Existing
Credit Agreement and agrees to be bound by all obligations of a Guarantor under
the Existing Credit Agreement as if it had been an original signatory thereto.
The Agent, on behalf of the Lenders, acknowledges that WireXpress Ltd. shall be
a Guarantor as of the date of this Third Amendment Agreement.     (b)   Anixter
Procurement Corporation acknowledges and agrees to the terms of the Existing
Credit Agreement as of July 5, 2007 and agrees to be bound by all obligations of
a Guarantor under the Existing Credit Agreement as if it had been an original
signatory thereto. The Agent, on behalf of the Lenders, acknowledges that
Anixter Procurement Corporation shall be a Guarantor from and after July 5,
2007.

Section 7 — Confirmation and Acknowledgment regarding Amalgamation
          Without in any way limiting any term of the Existing Credit Agreement
or any other Loan Document:

  (a)   the Borrower acknowledges and confirms that, notwithstanding the
amalgamation of Anixter Canada Inc. and Anixter Canco Inc. on January 1, 2011 to
form the

 



--------------------------------------------------------------------------------



 



- 6 -

      Borrower (i) the Existing Credit Agreement (as amended by this Third
Amendment Agreement) and all other Loan Documents to which it is a party remain
in full force and effect in accordance with their respective terms and are
hereby ratified and confirmed in all respects, and (ii) all of its obligations
under the Existing Credit Agreement (as amended by this Third Amendment
Agreement) and all other Loan Documents made by Anixter Canada Inc., its
predecessor corporation, remain in full force and effect and are hereby ratified
and confirmed in all respects; and     (b)   each of the Guarantors acknowledges
and confirms that, notwithstanding the amalgamation of Anixter Canada Inc. and
Anixter Canco Inc. on January 1, 2011 to form the Borrower (i) the Existing
Credit Agreement (as amended by this Third Amendment Agreement) and all other
Loan Documents to which it is a party remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects, and (ii) all of its obligations under Existing Credit Agreement
(as amended by this Third Amendment Agreement) and other Loan Documents
(including the Security made by it) remain in full force and effect and all such
obligations are hereby ratified and confirmed.

Section 8 — Representations and Warranties of the Obligors
          Each of the Obligors represents and warrants to the Agent and Lenders
as follows:

  (a)   the execution, delivery and performance by it of this Third Amendment
Agreement (i) have been duly authorized by all necessary corporate action on its
part, and (ii) do not and will not violate its Constating Documents, any
Applicable Law, any Permit or any Contract to which it is a party;     (b)  
this Third Amendment Agreement constitutes a legal, valid and binding obligation
of each of the Obligors enforceable against it in accordance with its terms,
subject to the availability of equitable remedies and the effect of bankruptcy,
insolvency and similar laws affecting the rights of creditors generally;     (c)
  the representations and warranties made by it in the Credit Agreement, other
than those expressly stated to be made as of a specific date, are true and
correct as of the date hereof with the same effect as if such representations
and warranties had been made on and as of the date hereof except as modified in
Schedule F attached and, in relation to Schedule H as affected by the
Reorganization, it being understood and agreed that the Borrower will deliver to
the Agent an updated Schedule H as soon as possible and in any event, no later
than its next financial reports due pursuant to Section 7.3(1) of the Existing
Credit Agreement attached;     (d)   after giving effect to this Third Amendment
Agreement, no Event of Default or Pending Event of Default has occurred which is
continuing on the date hereof or will occur as a result of entering into this
Third Amendment Agreement or the observance or performance of its obligations
hereunder; and

 



--------------------------------------------------------------------------------



 



- 7 -

  (e)   all of the transactions described in the Steps Memo are permitted by and
have been or will be completed in compliance with the U.S. Credit Agreement.

Section 9 — Loan Document
          Each of the Obligors acknowledges that this Third Amendment Agreement
is a Loan Document and that all of its representations and warranties concerning
Loan Documents that are contained in the Existing Credit Agreement apply to this
Third Amendment Agreement and are deemed to be repeated on its execution of this
Third Amendment Agreement as if set out in full in this Third Amendment
Agreement.
Section 10 — Continuing Effect of Existing Credit Agreement
          Except as amended by this Third Amendment Agreement, the Existing
Credit Agreement shall remain in full force and effect, without amendment, and
is hereby ratified and confirmed. Without in any way limiting the terms of the
Existing Credit Agreement or any other Loan Document, each Obligor confirms that
the Security made or granted by it pursuant to the Existing Credit Agreement
remains in full force and effect notwithstanding the amendments to the Existing
Credit Agreement contained herein and that such Security shall continue to
secure and support all of the debts, liabilities and obligations described in
Section 3.2 of the Existing Credit Agreement, including but not limited to those
debts, liabilities and obligations arising as a result of this Third Amendment
Agreement. In addition, all of the Loan Documents shall continue in full force
and effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.
Section 11 — Further Assurances
          The Borrower shall promptly do, make, execute or deliver, or cause to
be done, made, executed or delivered, all such further acts, documents and
things as the Agent may require from time to time for the purposes of giving
effect to this Third Amendment Agreement and shall use reasonable efforts and
take all such steps as may be within its power to implement, to the full extent,
the provisions of this Third Amendment Agreement.
Section 12 — Counterparts and Facsimile
          This Third Amendment Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterparts together shall constitute one and the same
agreement. For the purposes of this Section, the delivery of a facsimile copy of
an executed counterpart of this Third Amendment Agreement shall be deemed to be
valid execution and delivery thereof.
Section 13 — Governing Law
          The parties agree that this Third Amendment Agreement shall be
conclusively deemed to be a contract made under, and shall for all purposes be
governed by and construed in accordance with, the laws of the Province of
Ontario and the laws of Canada applicable in the Province of Ontario.

 



--------------------------------------------------------------------------------



 



- 8 -
Section 14 — Interpretation
          Capitalized terms used herein, unless otherwise defined or indicated
herein, have the respective meanings defined in the Existing Credit Agreement.
This Third Amendment Agreement and the Existing Credit Agreement shall be read
together and have effect so far as practicable as though the provisions thereof
and the relevant provisions hereof are contained in one document. Without
limitation of the foregoing, the principles of construction and interpretation
set forth in Sections 1.2, 1.3 and 1.4 of the Existing Credit Agreement apply to
this Third Amendment Agreement.
Section 15 — Senior Indebtedness
          The obligations of the Obligors under the Loan Documents constitute
“Senior Indebtedness” for the purposes of the Intercompany Notes and rank in
right of payment in priority to the obligations of the Obligors under the
Intercompany Notes.
Section 16 — Effective Date
          This Third Amendment Agreement may be referred to as being dated as of
January 1, 2011, notwithstanding the actual date of execution by the parties
hereto as set forth on their respective signing pages.
[EXECUTION PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



- S1 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            THE BANK OF NOVA SCOTIA, as Agent
      By:   /s/ Annabella Guo         Annabella Guo        Director     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S2 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER CANADA INC.
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Authorized Signatory 
   

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S3 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER INC.
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Vice President and
Treasurer     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S4 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER INTERNATIONAL INC.
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Vice President and
Treasurer     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S5 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER-REAL ESTATE, INC.
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Vice President and
Treasurer     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S6 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER INFORMATION SYSTEMS CORPORATION
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Vice President and
Treasurer     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S7 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER FINANCIAL INC.
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Vice President and
Treasurer     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S8 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            ANIXTER PROCUREMENT CORPORATION
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Vice President and
Treasurer     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S9 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            WIREXPRESS LTD.
      By:   /s/ Rod Shoemaker         Rod Shoemaker        Authorized Signatory 
   

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



- S10 -
          IN WITNESS WHEREOF, the parties have duly executed this Third
Amendment Agreement as of January 1, 2011.

            THE BANK OF NOVA SCOTIA, as Lender
      By:   /s/ Annabella Guo         Annabella Guo        Director     

[signature page for Third Amendment Agreement to Credit Agreement relating to
Anixter Canada Inc. et al.]

 



--------------------------------------------------------------------------------



 



Appendix A
See Attached

 



--------------------------------------------------------------------------------



 



January 1, 2011
SCHEDULE F
DETAILS OF CAPITAL STOCK, PROPERTY, ETC.
ANIXTER CANADA INC.

          Ownership of entity’s Capital   Capital Stock Owned by entity in other
    Stock   Persons   Head office address  
 
      200 Foster Crescent
 
      Mississauga, Ontario
Anixter Eurofin B.V. (100%)
  WireXpress Ltd. (100%)   L5R 3Y5
 
  Anixter Holdings Mexico LLC (100%)    
 
  Eurinvest Cooperatief U.A. (99.99%)    
 
  Anixter Canadian Holdings ULC (100%)    

ANIXTER CANADIAN HOLDINGS ULC

          Ownership of entity’s Capital   Capital Stock Owned by entity in other
    Stock   Persons   Head office address  
 
      1959 Upper Water Street
 
      Suite 900
Anixter Canada Inc. (100%)
  Eurinvest Cooperatief U.A. (0.01%)   Halifax, NS B3J 2X2

Third Amendment Agreement

 